Case 1:20-cv-01066-TWP-DLP Document 1 Filed 04/06/20 Page 1 of 6 PageID #: 1




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 PARADIGM LIVING CONCEPTS, )
 LLC d/b/a PARADIGM HEALTH,      )
                                 )
        Plaintiff,               )
                                 )
        vs.                      )        Case No.: 1:20-cv-01066
                                 )
 GREAT LAKES ACQUISITION,        )
 CORP. d/b/a GREAT LAKES         )
 CARING, a part of the ELARA     )
 CARING NETWORK and              )
 COMMUNITY HOME HEALTH           )
 NETWORK OF INDIANA, LLC, a      )
 part of the ELARA CARING        )
 NETWORK,                        )
                                 )
        Defendants.              )
                                 )
        vs.                      )
                                 )
 AMY STONE, a nominal defendant. )

                             NOTICE OF REMOVAL

      Defendants, Great Lakes Acquisition Corp. d/b/a Great Lakes Caring, a part of

the Elara Network and Community Home Health Network of Indiana, LLC, a part of

the Elara Caring Network, by counsel and pursuant to 28 U.S.C. §§ 1441 & 1446, et

seq., hereby respectfully provide their Notice of Removal of this action from the

Marion Superior Court, Commercial Court (Indiana), to the United States District

Court for the Southern District of Indiana, Indianapolis Division, and, in support

thereof, state as follows:

      1.     On March 11, 2020, Plaintiff Paradigm Living Concepts, LLC

(“Paradigm”) commenced this action in the Marion County Superior Court by filing a

Complaint entitled Paradigm Living Concepts, LLC d/b/a Paradigm Health v. Great
Case 1:20-cv-01066-TWP-DLP Document 1 Filed 04/06/20 Page 2 of 6 PageID #: 2




Lakes Acquisition Corp. d/b/a Great Lakes Caring, a part of the Elara Caring

Network and Community Home Health Network of Indiana, LLC, a part of the Elara

Caring Network v. Amy Stone, a nominal defendant, docketed as case number 49D01-

2003-PL-010998. A true and accurate copy of the State Court Record is attached

hereto as Exhibit A. The Complaint seeks a declaratory judgment that restrictive

covenants in “nominal defendant” Amy Stone’s employment agreement with

Defendant Great Lakes Acquisition Corp. is overly broad and invalid.

      2.     Defendants received notice of the Summons and Complaint on March

13, 2020 when Paradigm’s counsel transmitted a copy to Defendants’ Michigan based

counsel Kienbaum Hardy Viviano Pelton & Forrest, P.L.C. Thus, under 28 U.S.C. §

1446(b), this Notice of Removal is timely, because it is filed within 30 days of the first

date Defendants received the pleadings upon which removal is based.

      3.     This Court has original subject matter jurisdiction over Plaintiff’s

Amended Complaint based on diversity of citizenship under 28 U.S.C. § 1332(a),

because the parties are completely diverse (with “nominal defendant” Stone properly

ignored, or else realigned as a plaintiff because her interest in invalidating her

restrictive covenants align with the interests of Plaintiff, who is Stone’s current

employer) and the amount placed in controversy by Plaintiff’s Complaint exceeds

$75,000, exclusive of interest and costs.

                              Diversity of Citizenship

      4.     Plaintiff Paradigm Living Concepts, LLC is a limited liability company

and its citizenship is determined by the citizenship of each member of the company

and not by the state in which the entity is registered or has its principal place of



                                            2
Case 1:20-cv-01066-TWP-DLP Document 1 Filed 04/06/20 Page 3 of 6 PageID #: 3




business. Wise v. Wachovia Sec., LLC, 450 F.3d 265, 267 (7th Cir. 2006); Thomas v.

Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007). Plaintiff’s sole member,

according to publicly-available records, is the LLC’s current President and CEO Jeff

Jarecki. Mr. Jarecki’s home is in Indiana according to the LLC records. Therefore,

Plaintiff is a citizen of Indiana.

       5.     The citizenship of Defendant Great Lakes Acquisition Corporation is

determined by its state of incorporation and its principal place of business. 28 U.S.C.

§ 1332(c)(1). Great Lakes Acquisition Corporation has its principal place of business

in Jackson, Michigan and is incorporated in Delaware. Therefore, Defendant Great

Lakes Acquisition Corporation is a citizen of Michigan and Delaware.

       6.     Defendant Community Home Health Network of Indiana, LLC is a

limited liability company; as discussed supra its citizenship is determined by the

citizenship of each member of the company. Defendant Community Home Health

Network of Indiana, LLC’s sole member is Great Lakes Acquisition Corporation,

which as discussed above is a citizen of Michigan and Delaware. Therefore, Defendant

Community Home Health Network of Indiana, LLC is a citizen of Michigan and

Delaware.

       7.     Plaintiff has identified its current employee Amy Stone, who is a citizen

of Indiana, as a “nominal defendant.” Nominal defendants are disregarded for

purposes of determining diversity jurisdiction, and do not need to join in a removal

petition. See, e.g., Matchett v. Wold, 818 F.2d 574, 576 (7th Cir. 1987); Shaw v. Dow

Brands, Inc., 994 F.2d 364, 369 (7th Cir. 1993); Dalton v. Teva N. Am., 891 F.3d 687,




                                           3
Case 1:20-cv-01066-TWP-DLP Document 1 Filed 04/06/20 Page 4 of 6 PageID #: 4




690 (7th Cir. 2018); 14C Wright, Miller, et al., Fed. Prac. & Proc. Juris. § 3730 n. 37

(Rev. 4th ed.).

      8.     Even were Ms. Stone not a nominal party, for diversity jurisdiction

purposes she must be considered a plaintiff. Diversity jurisdiction does not rest on

the “parties’ own determination of who are plaintiffs and who are defendants.” City

of Indianapolis v. Chase Nat. Bank of City of New York, 314 U.S. 63, 69 (1941).

Rather, courts must “look beyond the pleadings, and arrange the parties according to

their sides in the dispute.” Id.; accord, e.g., Am. Motorists Ins. Co. v. Trane Co., 657

F.2d 146, 149 (7th Cir. 1981). Here, Plaintiff’s complaint confirms that Ms. Stone’s

interests are identical to Plaintiff Paradigm and adverse to the Defendants: (1) Ms.

Stone entered into an employment agreement containing restrictive covenants with

Defendant Great Lakes Acquisition Corp.; (2) she has now been hired by Plaintiff

Paradigm; (3) Defendants’ lawyer informed Plaintiff Paradigm that Stone is violating

her non-competition and non-solicitation obligations she has with Great Lakes

Acquisition Corp.; and (4) Plaintiff Paradigm responded by filing this suit seeking a

declaration that Stone’s Agreement with Great Lakes Acquisition Corp. is not valid,

which could allow Ms. Stone to continue working for Paradigm. Ms. Stone, if not a

“nominal” party, is functionally a plaintiff.

      9.     There is complete diversity in this case as required by 28 U.S.C. § 1332.

The named plaintiff Paradigm, and the functional plaintiff Ms. Stone (if she is not

disregarded entirely) are both citizens of Indiana. The Defendants are citizens of

Michigan and Delaware.




                                           4
Case 1:20-cv-01066-TWP-DLP Document 1 Filed 04/06/20 Page 5 of 6 PageID #: 5




                              Amount in Controversy

      10.    In determining the “amount in controversy,” the court looks not only to

the “amount sought by plaintiff but the amount at stake to either party to the suit.”

BEM I, L.L.C. v. Anthropologie, Inc., 301 F.3d 548, 553 (7th Cir. 2002). The stakes of

this suit greatly exceed $75,000, exclusive of interest and costs. The Plaintiff is trying

to deprive Defendants of the benefits of an agreement that included non-competition,

confidentiality, and non-solicitation clauses. Defendants paid Stone far in excess of

$75,000 in wages and bonuses as an employee over her several years of employment,

and her hiring was conditioned on her acceptance of the agreement.

      Further, Paradigm is a direct competitor of Defendants, and by hiring and

retaining the services of Stone, Plaintiff is misappropriating confidential and

proprietary information and is attempting to divert Defendants’ business to itself,

again causing injury in excess of the jurisdictional limit. By way of example,

Defendants’ expenses incurred in developing and operating its CAREtinuum program

alone far exceeds $75,000, before even considering the lost profits from the wrongful

diversion of the Defendants’ business to Paradigm as a result of the unlawful scheme.

And Paradigm’s hiring of employees that Ms. Stone improperly solicited only

exacerbates this sort of loss, and additionally imposes upon Defendants the additional

costs of recruiting, hiring, and training new employees who were improperly solicited

away from their current jobs. The jurisdictional threshold is satisfied.

      11.    A Notice of Filing Notice of Removal and a copy of this Notice of Removal

will be filed with the Clerk of the Marion County Superior Court, State of Indiana, as




                                            5
Case 1:20-cv-01066-TWP-DLP Document 1 Filed 04/06/20 Page 6 of 6 PageID #: 6




required by 28 U.S.C. § 1446(d), and copies of the same will be served upon Plaintiff’s

counsel as verified by the attached proof of service.

         12.      This is the proper federal judicial district for the removal of this action,

because Plaintiff filed its original state court action in Marion County, Indiana.

         13.      By filing this Notice of Removal, Defendants do not waive any defenses

available to them.

         WHEREFORE, Defendants, Great Lakes Acquisition Corp. d/b/a Great Lakes

Caring, a part of the Elara Network and Community Home Health Network of

Indiana, LLC, a part of the Elara Caring Network, by counsel, hereby respectfully

provide this notice that this action is removable to this Court from the Marion

Superior Court, Indiana, pursuant to 28 U.S.C. §§ 1441 & 1446, seek its removal to

this Court, and pray for any and all other necessary and proper relief in the premises.

Defendants further pray that there be no further proceedings in this action in the

Marion Superior Court, Indiana.

Date: April 6, 2020                          Respectfully submitted,

                                             /s/Renea E. Hooper
                                             Renea E. Hooper
                                             Attorney No. 26629-45
                                             SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY,
                                             P.C.
                                             10 West Market Street, Suite 1400
                                             Indianapolis, IN 46204
                                             Tel. (317) 637-1777
                                             Fax (317) 687-2414
                                             rhooper@scopelitis.com

                                             Attorney for Defendants, Great Lakes
                                             Acquisition Corp. d/b/a Great Lakes Caring, a
                                             part of the Elara Network and Community
                                             Home Health Network of Indiana, LLC, a part
                                             of the Elara Caring Network
4844-2770-8600, v. 4


                                                6
